     Case 4:17-cv-03701 Document 28 Filed on 04/18/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JENNIFER YOUNG and                                §
CHRISTOPHER LUSK,                                 §
                                                  §
          Plaintiffs,                             §
                                                  §
v.                                                §            Case No. 4:17-cv-3701
                                                  §
MEDICREDIT INC.                                   §
                                                  §
          Defendant.                              §

           STIPULATION OF DISMISSAL OF PLAINTIFF CHRISTOPHER LUSK

          Plaintiff Christopher Lusk and Defendant Medicredit, Inc. hereby stipulate to the dismissal

of Plaintiff Christopher Lusk’s claims only in the above-styled cause of action without prejudice,

with each party bearing its own fees, expenses and costs. Plaintiff Jennifer Young’s claims remain

pending and are unaffected by this stipulation.


Dated: April 18, 2019



Respectfully Submitted,

 HUGHES ELLZEY, LLP                              SPENCER FANE, LLP

 /s/ W. Craft Hughes                             /s/ Jacob F. Hollars
 W. Craft Hughes                                 Jacob F. Hollars, #50352 (CO)
 Jarrett L. Ellzey                               Admitted pro hac vice
 1105 Milford St.                                1700 Lincoln Street, Suite 2000
 Houston, TX 77006                               Denver, CO 80203
 Phone: (713) 554-2377                           Phone: (303) 839-3707
 Fax: (888) 995-3335                             E-Mail: JHollars@spencerfane.com
 E-Mail: craft@hughesellzey.com
         jarrett@hughesellzey.com                - and -

                                                 Aimee Parsons
- and -                                          State Bar No. 24036229
                                                 aimee.parsons@ogletreedeakins.com
                                                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                 One Allen Center
    Case 4:17-cv-03701 Document 28 Filed on 04/18/19 in TXSD Page 2 of 2



Bryant Fitts                        500 Dallas Street, Suite 3000
FITTS LAW FIRM, PLLC                Houston, TX 77002
4801 Richmond Ave.                  713.655.0855
Houston, Texas 77027
Phone: (713) 871-1670               ATTORNEYS FOR DEFENDANT
Fax: (713) 583-1492
Email: bfitts@fittslawfirm.com

ATTORNEYS FOR PLAINTIFFS




                                      2
                                                                     SL 3308508.1
